 


109 HR 472 IH: To reauthorize appropriations for the New Jersey Coastal Heritage Trail Route, and for other purposes.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 472 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. LoBiondo (for himself, Mr. Saxton, Mr. Pallone, Mr. Menendez, Mr. Smith of New Jersey, Mr. Payne, Mr. Andrews, Mr. Holt, Mr. Pascrell, Mr. Rothman, Mr. Garrett of New Jersey, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To reauthorize appropriations for the New Jersey Coastal Heritage Trail Route, and for other purposes. 
 
 
1.Reauthorization of appropriations for Coastal Heritage Trail Route in New Jersey
(a)ReauthorizationSection 6 of Public Law 100–515 (16 U.S.C. 1244 note) is amended—
(1)in subsection (b)(1), by striking $4,000,000 and all that follows and inserting such sums as may be necessary.; and
(2)in subsection (c), by striking 10 and inserting 12.
(b)Strategic plan
(1)In generalThe Secretary of the Interior shall, by not later than 2 years after the date of the enactment of this Act, prepare a strategic plan for the New Jersey Coastal Heritage Trail Route.
(2)ContentsThe strategic plan shall describe—
(A)opportunities to increase participation by national and local private and public interests in planning, development, and administration of the New Jersey Coastal Heritage Trail Route; and
(B)organizational options for sustaining the New Jersey Coastal Heritage Trail Route. 
 
